Citation Nr: 0511778	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  97-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for varicose veins, 
with swelling of the legs and feet.

4.  Entitlement to service connection for bilateral inguinal 
hernias.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder 
with cataracts.

7.  Entitlement to a compensable initial rating for 
headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had verified active service from September 1951 
to April 1956, with prior active service of three years and 
four days.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in March 1996 and July 1998.

A hearing was held before the undersigned Veterans Law Judge 
in May 2000.  In a November 2000 decision, the Board denied 
all of the claims addressed in this decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in May 2001, the veteran 
and the Secretary of Veterans Affairs (Secretary) submitted a 
Joint Motion for Remand and to Stay Proceedings on the basis 
of the recent enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The Court granted the joint motion in the same month, and the 
case was returned to the Board.

In June 2002, the Board issued a decision which remanded 
certain issues which are not currently before the Board, and 
which denied the issues listed above.  The veteran 
subsequently filed another appeal to the Court.  In a joint 
motion of March 2003, the veteran and the Secretary filed a 
joint motion to have the case remanded to the Board for 
additional action involving the VCAA.  The Board in turn 
remanded the case to the RO in August 2003.  

The Board notes that during the period the case was in remand 
status, the RO granted service connection for migraine 
headaches and assigned a noncompensable initial rating.  The 
veteran has perfected an appeal of that rating.  The issue of 
entitlement to a compensable rating for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
hypertension and service.

3.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
depression and service.

4.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
varicose veins and service.

5.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
bilateral inguinal hernias and service.

6.  The RO initially denied service connection for frostbite 
in a July 1986 rating decision; the RO notified the veteran 
of this decision in August 1986, but the veteran did not 
respond during the subsequent year.

7.  Evidence received since the July 1986 rating decision 
does not bear directly and substantially on the question of 
whether the veteran incurred residuals of frostbite as a 
result of service.

8.  The RO initially denied service connection for an eye 
disorder in a July 1986 rating decision; the RO notified the 
veteran of this decision in August 1986, but the veteran did 
not respond during the subsequent year.

9.  Evidence received since the July 1986 rating decision 
does not bear directly and substantially on the question of 
whether the veteran incurred an eye disorder as a result of 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Depression was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Varicose veins, with swelling of the legs and feet, were 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Bilateral inguinal hernias were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of 
frostbite, which was denied by a final July 1986 rating 
decision. 38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

6.  New and material evidence has not been submitted to 
reopen a claim for service connection for an eye disorder, 
with cataracts, which was denied by a final July 1986 rating 
decision. 38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), supplemental statements of the 
case (SSOC's) and letters sent to the veteran informed the 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The communications, such as a VCAA letter from 
January 2004, explained the evidence necessary to establish 
entitlement.  In addition, the letter described what evidence 
was to be provided by the veteran and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOC's.  The basic elements for establishing 
entitlement to service connection have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  The Court noted 
that the doctrine of harmless error is to be used when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached.  See also 38 U.S.C. § 7261(b)(2); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In the present case, the Board finds that there was no 
prejudice to the appellant.  The Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the appellant full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  Therefore, to decide the appeal would not be 
prejudicial error.  

In Pelegrini II, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in January 2004 
did not specifically contain the suggested language.  
However, any failure to do so was harmless error, as the 
veteran's attorney stated in a letter dated in January 2004 
that the veteran did not have any additional evidence to 
submit.

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claims for service 
connection, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims. See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The claims file contains the 
veteran's post-service records and VA outpatient medical 
records.  The veteran was afforded a hearing.  For reasons 
described in further detail below, the Board does not find it 
necessary to remand this case back to the RO for the 
scheduling of VA examinations corresponding to the veteran's 
service connection claims.

The Board is aware that the RO has not been able to obtain 
the veteran's service medical records.  The RO has made 
multiple inquiries to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, but the response was that 
these records were among the service medical records presumed 
to have been destroyed in a 1973 fire.  The NPRC recommended 
in February 1996 that the veteran be contacted for more 
specific information as to dates of treatment.  The RO 
requested this information from the veteran in August 1996, 
but a response from the veteran's representative in the same 
month, which included photocopies of service-related 
documents, was negative for dates or other information which 
might facilitate further development.  The Board is therefore 
satisfied that the RO has made fully adequate efforts to 
retrieve the veteran's service medical records. See O'Hare v. 
Brown, 1 Vet. App. 365, 367 (1991).  The Board concludes that 
his service medical records no longer exist, and any further 
efforts to obtain them would be futile.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

I.  Service Connection

A.  Applicable law and regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular disease and psychoses, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

B. Hypertension

The Board is aware that, in a February 1987 statement, a 
private doctor indicated that he had treated the veteran for 
essential hypertension between January 1967 and April 1976, 
and VA treatment records dated since May 1993 have shown 
further treatment for hypertension.  This disability has also 
been diagnosed during VA examinations conducted between 
January 1984 and September 1992.

However, the veteran has presented no medical evidence 
whatsoever that supports his lay contention that his current 
hypertension is etiologically related to service. Indeed, 
there is no indication that this disability was diagnosed or 
treated for more than 10 years following his separation from 
service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
deciding a service connection claim).  The Board therefore 
does not find it "necessary, " under 38 U.S.C.A. § 5103A(d), 
that an examination be conducted to determine the nature and 
etiology of this current disorder.

Indeed, the only evidence of record supporting this claim is 
the veteran's own lay opinion, as indicated in the testimony 
from his May 1996 and May 2000 VA hearings.  However, the 
veteran has not been shown to possess the requisite 
credentials, training, or expertise needed to provide a 
competent opinion regarding the etiology of hypertension. See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His lay testimony, therefore, does not constitute 
competent medical evidence.  Overall, the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, and the claim must be denied.

C. Depression

In a February 1987 statement, a private doctor indicated that 
he had treated the veteran from January 1967 to April 1976 
for "a nervous condition."  Subsequent VA medical records 
reflect treatment for depression since October 1985.  
Additionally, VA psychiatric examination reports from June 
1986 and June 1989 reflect a diagnosis of major depressive 
disorder.

To date, however, none of the veteran's treatment providers 
has suggested in any way that his current disorder is 
etiologically related to service, and more than a decade 
passed between the veteran's discharge from service and his 
apparent initial treatment for psychiatric symptoms. See 
Maxson v. Gober, supra.  Again, as there is no current 
evidence linking depression to service, a VA examination 
addressing this matter is not "necessary" under 38 U.S.C.A. § 
5103A.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the testimony from his 
May 1996 and May 2000 VA hearings.  Again, however, the 
veteran has not been shown to possess the requisite 
credentials, training, or expertise needed to provide a 
competent opinion regarding the etiology of depression, and 
his testimony does not constitute competent medical evidence 
in support of his claim. See Routen v. Brown, 10 Vet. App. at 
186.

Overall, as the preponderance of the evidence is against the 
veteran's claim for service connection for depression, the 
claim must be denied.

D. Varicose veins

The veteran was first treated for possible varicosities at a 
VA facility in December 1982.  An October 1984 VA examination 
report contains a diagnosis of varicose veins of the left 
calf, while a diagnosis of bilateral varicose veins is 
included in VA examination reports from June 1986 and June 
1989.

The medical evidence of record confirming this diagnosis, 
however, contains no commentary suggesting that the veteran's 
varicose veins are in any way etiologically related to 
service, and more than 26 years passed between the veteran's 
discharge from service and his initial treatment for 
varicosities. See Maxson v. Gober, supra.  Again, as there is 
no opinion linking varicose veins to service, a VA 
examination addressing this matter is not "necessary" under 
38 U.S.C.A. § 5103A.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the testimony from his 
May 1996 and May 2000 VA hearings.  Again, however, the 
veteran evidently does not possess the requisite credentials, 
training, or expertise needed to provide a competent opinion 
regarding the etiology of varicose veins, and his testimony 
does not constitute competent medical evidence in support of 
his claim. See Routen v. Brown, 10 Vet. App. at 186.

Overall, as the preponderance of the evidence is against the 
veteran's claim for service connection for varicose veins, 
the claim must be denied.

E. Bilateral inguinal hernias

The Board observes that an initial diagnosis of a right 
inguinal hernia was listed in the report of an October 1984 
VA examination.  A diagnosis of bilateral inguinal hernias is 
included in the report of a June 1986 VA examination, and the 
veteran has also been treated for gastroesophageal reflux.

None of the veteran's treatment providers, however, has 
provided an opinion as to the existence of an etiological 
relationship between his bilateral inguinal hernias and 
service, and more than 28 years passed between the veteran's 
discharge from service and his initial treatment for an 
inguinal hernia disorder. See Maxson v. Gober, supra.  Again, 
as there is no opinion linking bilateral inguinal hernias to 
service, a VA examination addressing this matter is not 
"necessary" under 38 U.S.C.A. § 5103A.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the testimony from his 
May 1996 and May 2000 VA hearings.  As noted above, however, 
the veteran has not been shown to possess the requisite 
credentials, training, or expertise needed to provide a 
competent opinion regarding the etiology of an inguinal 
hernia or any other gastrointestinal disorders, and his 
testimony therefore does not constitute competent medical 
evidence in support of his claim. See Routen v. Brown, 10 
Vet. App. at 186.

Overall, as the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral inguinal 
hernias, the claim must be denied.

F. Reasonable Doubt

As indicated above, the Board has denied the veteran's claims 
for service connection for hypertension, depression, varicose 
veins, and bilateral inguinal hernias on the basis that the 
preponderance of the evidence is against a finding of in- 
service incurrence or aggravation.  The Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. New and material evidence

A. Applicable laws and regulations

Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this new version does not apply in this case. 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).

B. Residuals of frostbite

In a July 1986 rating decision, the RO denied service 
connection for frostbite in view of the absence of post-
service evidence showing a relationship between any current 
disorders and frostbite.  The veteran was informed of this 
decision in August 1986 but did not respond within one year.  
While he submitted a Notice of Disagreement in August 1986, 
this submission contains a reference only to a claim for 
pension benefits and not to any service connection claims.  
The July 1986 rating decision is therefore final. 38 U.S.C.A. 
§ 7105(c).  As such, the evidence that must be considered in 
this case is that evidence which was added to the claims file 
subsequent to July 1986.

In this regard, the Board observes that subsequent medical 
records, including a June 1989 VA examination, show treatment 
for such disorders as gouty attacks and a skin disorder, but 
none of the veteran's treatment providers has linked these 
disorders with any incident of service.  The veteran has also 
submitted photographs from service, received by the RO in 
August 1996, but these photographs contain no information 
relevant to the question of whether he sustained frostbite in 
service.

The only remaining evidence is lay evidence, including the 
transcripts from the veteran's May 1996 and May 2000 VA 
hearings and several lay statements, but, as noted above, he 
has not been shown to possess the requisite medical 
background needed to offer a medical diagnosis or a competent 
opinion as to etiology. See Routen v. Brown, 10 Vet. App. at 
186.

Overall, the evidence added to the record since the July 1986 
rating decision is new to the claims file but does not bear 
directly and substantially on the question of whether the 
veteran incurred residuals of frostbite as a result of 
service.  As such, this evidence is not "new" and "material," 
as defined in 38 C.F.R. § 3.156(a), and the veteran's claim 
for service connection for residuals of frostbite is not 
reopened.

C. Eye disorder

In a July 1986 rating decision, the RO denied the veteran's 
claim for service connection for an eye disorder on the basis 
that, while a June 1986 VA examination showed refractive 
error and early cataracts, no eye disorders had been shown to 
be etiologically related to service.  The veteran was 
informed of this decision in August 1986 but did not respond 
within one year.  While he submitted a Notice of Disagreement 
in August 1986, this submission contains a reference only to 
a claim for pension benefits and not to any service 
connection claims.  The July 1986 rating decision is 
therefore final. 38 U.S.C.A. § 7105(c).  As such, the 
evidence that must be considered in this case is that 
evidence which was added to the claims file subsequent to 
July 1986.

The Board observes that subsequent medical records, including 
a June 1989 VA visual evaluation report, show treatment for 
eye problems, including glaucoma.  However, none of the 
veteran's treatment providers has provided an opinion 
suggesting that a current eye disorder is etiologically 
related to service.  The veteran has also submitted 
photographs from service, received by the RO in August 1996, 
but these photographs do not in any way suggest the in-
service onset of a current eye disorder.

The only other evidence is lay evidence, including the 
transcripts from the veteran's May 1996 and May 2000 VA 
hearings and several lay statements.  However, as noted 
above, the veteran has not been shown to possess the 
requisite medical background needed to present a medical 
diagnosis or a competent opinion as to etiology. See Routen 
v. Brown, 10 Vet. App. at 186.

Overall, the evidence added to the record since the July 1986 
rating decision is new to the claims file but does not bear 
directly and substantially on the question of whether the 
veteran incurred a current eye disorder, including cataracts, 
as a result of service. As such, this evidence is not "new" 
and "material," as defined in 38 C.F.R. § 3.156(a), and the 
veteran's claim for service connection for residuals of 
frostbite is not reopened.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for depression 
is denied.

The claim of entitlement to service connection for varicose 
veins, with swelling of the legs and feet, is denied.

The claim of entitlement to service connection for bilateral 
inguinal hernias is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of frostbite, and 
the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim for service connection for an eye disorder, with 
cataracts, and the claim is not reopened.


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the claim for a higher initial rating 
for migraine headaches.  In this regard, the Board notes that 
the veteran has never been afforded a VA examination for the 
purpose of assessing the severity of his headaches.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to evaluate the current level 
of disability associated with his 
migraine headache disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is specifically 
asked to comment as to whether the 
veteran's migraines are characteristic of 
prostrating attacks.  If so, the examiner 
should note the frequency of such 
prostrating attacks.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


